Citation Nr: 1008283	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-34 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from June 1966 to 
March 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that, in an October 2008 signed statement, 
the Veteran revoked his power of attorney for the Florida 
Department of Veterans Affairs to represent him and did not 
appoint a new representative.  The Board is thus of the 
opinion that all due process requirements were met regarding 
the Veteran's right to be represented in his claim.

The matter of entitlement to an initial rating in excess of 
10 percent for degenerative disc disease of the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record 
demonstrates that he has tinnitus that cannot be reasonably 
dissociated from his active military service.


CONCLUSION OF LAW

Tinnitus was incurred during active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA substantially amended the provisions of Chapter 51 
of Title 38 of the United States Code, concerning the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2009)).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertaining to his claim, under the VCAA.  
On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), that held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) applied to all five elements of a service 
connection claim.  Id.  In a January 2007 letter, the RO 
provided the Veteran with notice consistent with the Court's 
holding in Dingess.  Moreover, in the instant case, although 
the Veteran's service connection claim is being granted, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the Veteran.  As set forth herein, no additional notice or 
development is indicated in the Veteran's claim.  The RO will 
again provide appropriate notice as to the rating criteria 
and effective date to be assigned prior to the making of a 
decision on this matter.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

The Veteran argues that he has tinnitus due to exposure to 
acoustic trauma during his active service.  Therefore, he 
maintains that service connection is warranted for tinnitus.  
After carefully considering the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, tinnitus.

The Veteran's service personnel records indicate that his 
military occupation was light infantryman.  In the May 2007 
rating decision, the RO conceded his exposure to acoustic 
trauma in service.  

In February 2007, the Veteran underwent VA audiology 
examination.  According to the examination report, the 
Veteran had a history of noise exposure in service and denied 
any occupational or recreational noise exposure.  He 
complained of bilateral tinnitus for the past 30 to 40 years 
that worsened in the past few years.  The VA audiologist said 
that he was unable to assess the relationship between the 
Veteran's tinnitus and his military noise exposure without 
resorting to mere speculation.  According to this examiner, 
while the reported date of onset of the Veteran's tinnitus 
coincided with his dates of service, current testing revealed 
normal hearing in both ears according to VA criteria.  The VA 
audiologist said he would expect noise-induced tinnitus in 
both ears to be accompanied by a noise-induced hearing loss 
in both ears, but was unsure if this was a prerequisite.  

As to whether the Veteran has tinnitus related to active 
service, the evidence is in equipoise.  The Veteran maintains 
that he has a history of tinnitus for 30 to 40 years that he 
attributes to exposure to acoustic trauma in service.  
Although service treatment records are not referable to 
complaints of tinnitus, service personnel records do confirm 
that he was exposed to acoustic trauma in service.  While, in 
February 2007, a VA examiner did not associate the Veteran's 
tinnitus with an incident in service and said he would expect 
noise-induced tinnitus in both ears to be accompanied by 
bilateral hearing loss, the examiner was unsure if this was a 
prerequisite.  The Veteran stated that he has experienced 
tinnitus essentially since his discharge, an allegation that 
he is competent to make even as a layman.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  Hence, the Board 
finds that the evidence is in equipoise as to whether the 
Veteran has tinnitus related to exposure to acoustic trauma 
in service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for tinnitus is granted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran also seeks an initial rating in excess of 10 
percent for his degenerative disc disease of the lumbar 
spine.  

First, the Board notes that the Veteran was last examined for 
his back disability in February 2007.  In the interest of due 
process, the Board is of the opinion that he should be 
afforded a new VA examination to determine the current 
severity and all manifestations of his service-connected 
degenerative disc disease of the lumbar spine.

Second, the September 2008 statement of the case indicates 
that the evidence considered by the RO in the Veteran's claim 
includes medical records from the Gainesville VA medical 
center, dated from February 22, 2006 to April 12, 2007.  
However, the Board is unable to locate these records in the 
claims file.  Rather, the only VA medical records currently 
in the claims file are those from the VA outpatient clinic 
(VAOPC) in Jacksonville, Florida, dated from May to November 
2006.  Hence, there appear to be some pertinent medical 
records that are not yet associated with the claim files.  
See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  As well, in February 2007, the 
Veteran specifically requested that the RO obtain his medical 
records from the VAOPC in Jacksonville.  Id.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding 
the Veteran's treatment for his back 
disorder at the VA medical center in 
Gainesville for the period from February 
2006 to the present and from the VAOPC in 
Jacksonville for the period from November 
2006 to the present.

2.  Thereafter, schedule the Veteran for a 
VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner. All indicated tests and studies 
should be performed, including x-rays if 
indicated.

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected 
degenerative disc disease of the lumbar 
spine.

The examiner should identify any 
orthopedic and neurological findings 
related to the service-connected 
disability and fully describe the extent 
and severity of those symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified. If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.

With regard to any neurological disability 
resulting from the service-connected 
disability, the specific nerve(s) affected 
should be specified, together with the 
degree of paralysis caused by service-
connected disability.

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician."

A rationale for any opinion expressed 
should be provided. 

3.  Finally, readjudicate the claim on 
appeal.  If the benefit sought on appeal 
remain denied, the Veteran (and his 
representative, if any) should be provided 
a supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


